Citation Nr: 1543418	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  06-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for skin and genitourinary cancers due to VA treatment.

2.  Entitlement to service connection for right knee arthritis.

3.  Entitlement to service connection for left knee arthritis.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of hemorrhagic fever.

5.  Entitlement to a separate, compensable rating for posttraumatic headaches associated with residuals of a traumatic brain injury (TBI), prior to October 23, 2008, and entitlement to a rating in excess of 30 percent for posttraumatic headaches associated with residuals of a TBI from October 23, 2008, forward.

6.  Entitlement to an increased rating for residuals of a TBI, currently rated 10 percent disabling.

7.  Entitlement to service connection for hemorrhagic fever.

8.  Entitlement to service connection for residuals of a nose injury, to include difficulty breathing from deviated septum.

9.  Entitlement to service connection for loss of use of a creative organ, to include erectile dysfunction, claimed as secondary to inguinal hernia and testicular cancer with left orchiectomy.

10.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected right eye disorder.

11.  Entitlement to an increased rating for status post cataract extraction in the right eye, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and St. Petersburg, Florida.  Jurisdiction over this case resides with the St. Petersburg RO.

In December 2014, the Veteran testified at a video teleconference hearing at the St. Petersburg RO before the undersigned; a transcript of that hearing is of record.

As a preliminary matter, at his December 2014 Board hearing, the Veteran reiterated that he incurred an in-service left testicle injury as a result of a January 1954 furnace explosion.  See Board Hearing Tr. at 44.  He indicated that medical personnel attempted to determine whether the pain was due to a hernia by performing surgery, and they discovered a cancerous tumor, resulting in amputation of the testicle.  In this regard, the Board notes that the issue of entitlement to service connection for left testicular cancer was previously denied in a final December 2003 RO rating decision.  Based on his December 2014 Board hearing testimony, the Board finds that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left testicular cancer with left orchiectomy has been raised by the evidence of record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).

With regard to additional evidence, the Veteran's representative indicated that there was not going to be any additional evidence submitted at the time of the hearing, but the Veteran stated that he would give documents to his representative after the hearing, and that he would waive his right to initial AOJ review of this evidence.  See Board Hearing Tr. At 3-4.  It does not appear, however, that additional evidence was submitted by the Veteran or his representative after the hearing.  Evidence was received prior to the Board hearing in May 2014, consisting of private treatment records from Dr. R.P. relating to the eyes.  Additional evidence has also been added to the VBMS file since the Board hearing, consisting of an April 2015 VA eye examination, July 2015 VA examination addendum, and an August 2015 rating decision denying entitlement to service connection for glaucoma secondary to cataract.  As this evidence is not pertinent to any of the claims being decided herein, a remand for initial AOJ consideration of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board) (emphasis added).

Although the section 1151 claims were initially characterized by the RO as separate claims for entitlement to compensation under 38 U.S.C.A. § 1151 for ureteral cancer and skin cancer, in light of the medical evidence discussed below reflecting that the Veteran's skin and transitional cell cancer involving the bladder, ureter, and kidney are due to VA radiation treatment, the Board has characterized the issue more broadly as involving skin and genitourinary cancers.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In a July 2012 rating decision, the RO found that the evidence showed that the Veteran was separately diagnosed with migraine headaches as a residual of his TBI.  The RO therefore granted service connection for migraine headaches and assigned a 30 percent rating, effective October 23, 2008 (the effective date of the new regulation).  The RO also recharacterized the disability for which the Veteran was receiving service connection and a 10 percent rating prior to and from October 23, 2008, as residuals of TBI.  In a July 2012 Supplemental Statement of the Case (SSOC), the RO continued the 10 percent rating for residuals of TBI.  The issues on appeal have been characterized accordingly on the title page.

The issues of entitlement to service connection for residuals of hemorrhagic fever; residuals of a nose injury, to include difficulty breathing from deviated septum; loss of use of a creative organ, to include erectile dysfunction; and a left eye disability; as well as entitlement to an increased rating for status post cataract extraction in the right eye, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's skin and genitourinary cancers were caused by VA radiation treatment and the proximate cause of these disabilities was an event not reasonably foreseeable.

2.  The evidence is at least evenly balanced as to whether right knee arthritis is related to service.

3.  The evidence is at least evenly balanced as to whether left knee arthritis is related to service.

4.  In an April 2000 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for residuals of hemorrhagic fever.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Evidence received since the April 2000 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hemorrhagic fever.

6.  Prior to October 23, 2008, there was no diagnosis of multi-infarct dementia.

7.  From October 23, 2008, the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  From October 23, 2008, residuals of the Veteran's TBI other than those for which he has been separately rated have included complaint of loss of mild memory and sensitivity to light and sound with the highest level of impairment of any facet related to cognitive impairment and subjective symptoms being level 1.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for skin and genitourinary cancers due to VA radiation treatment, have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  The April 2000 decision that denied the application to reopen the claim for entitlement to service connection for residuals of hemorrhagic fever is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

5.  Evidence received since the April 2000 decision is new and material and the claim for entitlement to service connection for residuals of hemorrhagic fever is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Prior to October 23, 2008, a separate, compensable rating for posttraumatic headaches residual to TBI is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, 4.130, DCs 9304-8045 (2008).

7.  From October 23, 2008, with reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, DC 8100 (2014).

8.  The criteria for an increased rating for residuals of TBI, currently rated 10 percent, have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, 4.130, DC 8045 (2014); DCs 9304-8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the section 1151 claim, claims for entitlement to service connection for right and left knee arthritis, and application to reopen, which are being granted in full, further discussion of the VCAA is unnecessary.  As to the remaining claims being decided herein, for entitlement to a separate compensable rating for posttraumatic headaches associated with residuals of a TBI, prior to October 23, 2008; entitlement to a rating in excess of 30 percent for posttraumatic headaches associated with residuals of a TBI from October 23, 2008, forward; and an increased rating for residuals of a TBI, the requirements of the statutes and regulation have been met.

As to the increased rating claims, VA notified the Veteran in October 2005 and June 2009 of the information and evidence needed to substantiate and complete these claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  These claims were subsequently readjudicated in February 2012 and July 2012 Supplemental Statements of the Case (SSOCs).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  Although the Board is requesting that additional outstanding VA treatment records be obtained on remand with regard to his nose and eye claims, the record does not reflect, and the Veteran does not contend, that there are outstanding treatment records relevant to the claims for increased ratings for TBI and headaches.  Rather, at his Board hearing, the Veteran specified that he was only receiving treatment for his knees, nose, and eyes.  See Board Hearing Tr. at 11 (knees), 25 (nose), and 37-38 (eyes).  As there is no indication that there is a reasonable possibility that there are outstanding records that could help the Veteran substantiate these claims, VA's duty to assist does not require additional action in this regard.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The Veteran has also been afforded VA examinations as to the severity of his service-connected headaches and TBI.  As indicated by the discussion below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is thus no evidence that additional relevant records have yet to be requested, or that additional examinations are in order.

Moreover, during the Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist has therefore been satisfied with regard to the claims decided herein and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal on the merits.

II. 38 U.S.C.A. § 1151 Claim

The Veteran contends that he developed skin and transitional cell cancer involving the bladder, ureter, and kidney in 2006, as a result of radiation treatment that he received at a VA hospital in 1974.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation. 38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. 38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, section 1151 contains two causation elements-an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event." 38 U.S.C.A. § 1151(a)(1).

For the following reasons, the Board finds that VA radiation treatment caused the Veteran's skin and transitional cell cancer involving the bladder, ureter, and kidney, and that the proximate cause of these disabilities was an event not reasonably foreseeable.

An October 1973 East Orange VA Hospital discharge summary reflects that the Veteran was admitted in August 1973 for treatment of testicular cancer or seminoma.  Treatment included pelvic radiation therapy. 
 
In addition, Miriam Hospital treatment records dated between December 2006 and June 2009 contain diagnoses of skin and transitional cell cancer involving the bladder, ureter, and kidney.  The Veteran claims that these disabilities are due to the VA radiation treatment.

As to issue of whether there is additional disability, the evidence reflects that, comparing the Veteran's condition before and after the VA medical care in question, he did not have skin, bladder, and/or renal cancers prior to his 1973 radiation treatment and he now has these disorders.  There is thus evidence of additional disability.

Turning to whether the Veteran's VA treatment caused his skin and transitional cell cancer involving the bladder, ureter, and kidney, in an April 2010 opinion, a VA Chief of hematology/oncology provided the opinion that the Veteran's skin cancer was most likely caused by the pelvic radiation treatment, and that it was at least as likely as not that the Veteran's bladder and renal cancers were caused by the radiation treatment.  In providing this opinion, the VA Chief of hematology/ oncology reviewed the claims file and medical literature, and discussed the issue with a radiation oncologist.  In support of her opinion, she explained that the skin cancer was in an atypical area and that the medical literature showed that radiation increased the risk of such cancer.  She also explained that while the literature on the relationship between radiation and bladder and renal cell cancer is less clear, the development of multiple cancers within the pelvic region of the Veteran (where he had received radiation that in the 1970s was a larger field and higher dose), reflected that it was "quite possible" that there was such a relationship in this case.  As the VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record on this point.  The weight of the evidence thus reflects that the Veteran's VA treatment caused his skin and transitional cell cancer involving the bladder, ureter, and kidney.

Finally, turning to whether the proximate cause of the additional disability resulting from VA medical treatment was an event not reasonably foreseeable, in May 2010, the VA physician that provided the April 2010 opinion provided a follow-up opinion that the subsequent malignancies were not reasonably foreseeable.  In support of this opinion, the physician stated that the 1974 treatment provided was the proper treatment at the time, and in medicine (in particular, with oncology treatments), there is frequently the risk of long-term potential complications or side effects that are not necessarily preventable or foreseeable.  In other words, the nature of the radiation treatment in 1974 was such that the subsequent development of cancer as a result was an event not reasonably foreseeable.  This opinion is also supported by an adequate rationale and is entitled to substantial probative weight, and there is no contrary opinion in the evidence of record.  The weight of the evidence thus shows that the proximate cause of the additional disability resulting from VA medical treatment was an event not reasonably foreseeable.

The statute and regulation reflect that, if additional disability due to VA treatment is either caused by VA fault or the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C.A. § 1151 is warranted.  As the competent, probative evidence reflects that the Veteran's skin and genitourinary cancers were caused by the VA treatment and were the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C.A. § 1151 must be granted.

III.  Service Connection Claims

The Veteran claims that he has current right and left knee disabilities that are related to in-service injuries to both knees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

With regard to current diagnosis, the Board notes that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the evidence of record shows that, at the time of his June 2009 VA examination and during VA treatment, the Veteran was diagnosed with progressive arthritis in both knees.  Additionally, a September 2005 VA treatment note indicates that the Veteran had minimal arthritis by film and was not a candidate for knee replacement, and VA treatment notes dated in November 2007 and May 2008 reflect diagnoses of left knee degenerative joint disease (DJD).  Thus, although the June 2011 VA examiner found that the Veteran's right knee examination was normal and that the left knee examination showed only lateral collateral ligament weakness, with no functional impairment of either knee, the Veteran has met the current disability requirement.  

In addition, an October 1953 service treatment record reflects that the Veteran suffered injury and trauma to the left knee while playing football, and a December 1965 service treatment record reflects that the Veteran suffered a right knee contusion in an automobile accident.  The Veteran has thus met the in-service injury requirement.  

As such, the dispositive issue as to these claims is whether there is a relationship between the current knee disabilities and the in-service knee injuries.  Significantly, the June 2009 VA examiner provided the opinion that, based on the Veteran's account of his in-service knee injuries, it appeared that the Veteran had progressive arthritic changes secondary to the trauma.  Moreover, the examiner reported that, clinically, these changes appeared to be over and above what would be expected for the aging process of this group of joints.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006) (discounting a medical opinion based on service history provided by a veteran is only appropriate when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  

As noted above, the June 2011 VA examiner found no current functional impairment of either knee; however, he also noted that the Veteran was undergoing chemotherapy and stated that "[t]here is a question that is raised at this time whether this is a function of the knee per se or whether it is secondary to other diseases for which he is being treated."  To the extent that this constitutes an opinion as to the etiology of any current knee disability, the opinion is of little if any probative weight as the examiner did not give a detailed rationale for his conclusion.

On this record, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's arthritis of the right and left knees is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right and left knee arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  New and Material Evidence Claim 

The Veteran contends that he has submitted new and material evidence with regard to his claim for entitlement to service connection for hemorrhagic fever.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that when new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a May 1966 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hemorrhagic fever.  After additional evidence was received, the RO continued the denial of the claim in July 1966, noting that the June 1966 VA examination report indicated no residuals of hemorrhagic fever.  The Veteran appealed and in April 1967, the Board denied the claim, finding that the hemorrhagic fever was an acute febrile disease which left no residual disability.

In November 1998, the Veteran filed an application to reopen his previously denied claim for entitlement to service connection for hemorrhagic fever.  In an April 2000 rating decision, the RO denied the application to reopen.  At the time of this decision, the evidence of record included the Veteran's service treatment records, which showed that he was diagnosed with and hospitalized for hemorrhagic fever in September 1954, with treatment that included obtaining spinal fluid and extensive laboratory testing.  No residuals were identified at separation or diagnosed on post service examination, including in July 1966.  One of the bases for the April 2000 denial was the lack of a link between a current disability and the diagnosed hemorrhagic fever.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The evidence obtained since the April 2000 denial includes the Veteran's December 2014 Board hearing testimony in which he indicated that a VA physician told him that his back problems, including disc surgery, were the result of spinal taps he underwent during service as treatment for his hemorrhagic fever.  See Board Hearing Tr. at 46.  This evidence is new in that it was not previously of record.  It is also material as it raises a reasonable possibility of substantiating the claim.  Moreover, the Veteran's testimony is presumed credible for the purposes of reopening, Justus v. Principi, 3 Vet. App. 510, 512-513 (1992), and the Veteran is competent to report a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the new evidence relates to a basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for hemorrhagic fever is warranted.

V. Increased Rating Claims

Contentions, Applicable Legal Principles, and Preliminary Matters

The Veteran contends that his posttraumatic headaches associated with residuals of a TBI warrant a higher rating than the noncompensable rating assigned prior to October 23, 2008, and the 30 percent rating assigned from that date forward.  He also contends that he is entitled to an increased disability rating for his service-connected residuals of TBI, which are currently evaluated as 10 percent disabling, effective June 19, 2003.

These matters originate from the Veteran's October 2005 claim for an increased rating for his service connected posttraumatic headaches.  At the time of his October 2005 claim, the Veteran's headaches were rated as 10 percent disabling under Diagnostic Code (DC) 9304-8045.  As noted above, in a July 2012 rating decision, the RO found that the evidence showed that the Veteran was separately diagnosed with migraine headaches as a residual of his TBI, and therefore granted service connection for migraine headaches and assigned a 30 percent rating for this disability, effective October 23, 2008 (the effective date of the new regulation).  The RO also recharacterized the disability for which the Veteran was receiving service connection, assigning a 10 percent rating for the Veteran's residuals of TBI, effective June 19, 2003.  As such, the Veteran's service-connected posttraumatic headaches associated with residuals of TBI are currently evaluated as noncompensable prior to October 23, 2008, and as 30 percent disabling from October 23, 2008, forward.  The Veteran is also in receipt of a 10 percent rating for his service-connected TBI, effective June 19, 2003.

Notably, at the time of his October 2005 claim, 38 C.F.R. § 4.130, DC 9304 was applicable to head trauma and 38 C.F.R. § 4.124a, DC 8045 was applicable to brain disease due to trauma.  Under the version of DC 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were assigned a 10 percent disability rating and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).  

During the pendency of this appeal, however, VA amended the Rating Schedule by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date"). However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, was permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  The Veteran filed his claim for an increased rating prior to October 23, 2008 (in October 2005) and subsequently requested consideration under the new criteria.

Revised DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

The types of physical dysfunction set forth in the revised criteria do not encompass all possible residuals of a TBI.  For residuals not listed in Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Posttraumatic Headaches Residual to TBI

The RO initially granted service connection for posttraumatic headaches based on the Veteran's complaints of headaches following the January 1954 furnace explosion.  Under the version of DC 8045 in effect prior to October 23, 2008, the Veteran was receiving the maximum schedular rating because he demonstrated purely subjective complaints of headaches recognized as symptomatic of brain trauma without a diagnosis of multi-infarct dementia.  See 38 C.F.R. § 4.124a, DC 8045.  For example, the January 2004 VA neurological examination was normal other than decreased pinprick sensation in the whole left lower extremity, particularly in the L5-S1 distribution.  Similarly, on the November 2005 VA examination, CT scan and cranial nerve examinations were normal, with the only abnormalities being on motor examination with decreased strength in left arm and lower extremity (particularly foot), sensory examination in L5-S1, and absent ankle jerk.  Moreover, neither the private nor VA treatment notes contain any non-subjective indicia of brain trauma or diagnosis of multi-infarct dementia, as opposed to subjective complaints of headaches.  As the previous version of DC 8045 does not allow for ratings of subjective headaches, recognized as symptomatic of brain trauma, in higher than 10 percent, the Veteran is not entitled to a rating higher than 10 percent for his posttraumatic headaches now characterized as residuals of TBI prior to October 23, 2008.

Since that date, however, the Veteran's headaches are rated under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The evidence reflects that the Veteran has had frequent headaches throughout the appeal period.  On the July 2009 VA examination, the Veteran described headaches every day, the severity of which was helped by medication.  He could function and do daily activities with some of the headaches, but his severe headaches about once every other week incapacitated him and prevented him from getting out of bed for up to 8 to 10 hours.  The Veteran noted that he retired from his job as a salesman in 1996, but did not specifically describe the effect of the headaches on his employment.  On the March 2012 VA examination, the Veteran described headaches once per week lasting several hours when taking medication, during which the Veteran had to shut his eyes and lay down.  The symptoms were described by the examiner to include pulsating or throbbing head pain with pain on both sides of the head, along with nausea, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  The examiner also indicated that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, but did not have very frequent prostrating and prolonged attacks of migraine headache pain.  Additionally, the examiner indicated that the Veteran's headaches impacted his ability to work, including having to go home due to the headaches.  During his December 2014 Board hearing, the Veteran and his wife indicated that he experienced severe headaches every day that caused him to lie down and not do anything.  See Hearing transcript, at 70.

The above evidence reflects that the Veteran experienced severe headaches more than once per month that are prostrating and incapacitating.  Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examiners would approximate this definition.  Moreover, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under DC 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under DC 8100 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Residuals of TBI

As to the TBI, an evaluation is to be assigned based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are evaluated separately.

On the March 2012 VA examination, a level of severity of 1 was indicated for the memory, attention, concentration, executive functions facet, indicating that the examiner found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words, or often misplacing items), attention, concentration, or executive functions, but found no objective evidence on testing.  The next highest level of severity of 2 is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

A level of severity of 0 was indicated for the judgment facet, indicating that an examiner found evidence of normal judgment.  A higher level of severity of 1 is not warranted unless an examiner finds evidence of mildly impaired judgment, including an occasional inability to identify, understand, and weigh the alternatives; understand the consequences of choices; and make a reasonable decision with regard to complex or unfamiliar decisions. 

A level of severity of 0 was indicated for the social interaction facet, indicating that an examiner found evidence that social interaction is routinely appropriate.  A higher level of severity of 1 is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of 0 was indicated for the orientation facet, indicating that an examiner found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of 1 is not warranted unless an examiner finds evidence of occasional disorientation to one of the four aspects of orientation (person, time, place, and situation).

A level of severity of 0 was indicated for the motor activity (with intact motor and sensory system) facet, indicating that an examiner found evidence of motor activity normal.  A higher level of severity of 1 is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of 0 was indicated for the visual spatial orientation facet, indicating that an examiner has found evidence of normal visual spatial orientation.  A higher level of severity of 1 is not warranted unless an examiner finds evidence such as mildly impaired visual spatial orientation (i.e., occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but is able to use assistive devices such as global positioning system (GPS)).

A level of severity of 1 was indicated for the subjective symptoms facet, indicating that the examiner found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships (examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  The symptoms were described as headaches and sensitivity to light and sound.  A higher level of severity of 2 is not warranted unless the examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living or work family or other close relationships.  Examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, and headaches requiring rest periods during most days.

A level of severity of 0 was indicated for the neurobehavioral effects facet, reflecting that the examiner found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction (examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability).  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of 1 is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.

A level of severity of 0 was indicated for the communication facet, indicating that the examiner found evidence such as ability to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of 1 is not warranted unless an examiner finds evidence of occasional impairment of comprehension or expression, or both, of either spoken language or written language, but the Veteran can communicate complex ideas.

During the December 2014 Board hearing, the Veteran testified to symptoms consistent with the designations indicated above.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The Veteran's current 10 percent rating is based on the level of 1 that was assigned for memory, attention, concentration, executive functions, as well as for the subjective symptoms facet, indicating that the examiner found evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.

The examiner indicated that the Veteran also had residuals attributable to TBI, to include headaches and visual impairment.  Under DC 8045, these residuals are to be evaluated separately.  As noted above, the Veteran has current separate evaluations for headaches and right eye visual impairment.

As the Veteran has not demonstrated a finding of multi-infarct dementia associated with brain trauma and his complaints of memory loss are purely subjective, a separate rating cannot be assigned for the rating period prior to October 23, 2008, as a 10 percent rating (the maximum rating allowed) was already in place for his subjective symptoms then characterized as posttraumatic headaches and now characterized as residuals of TBI.  DCs 8045 and 9304 only allowed for one 10 percent rating for all purely subjective complaints recognized as symptomatic as brain trauma.  As such, a separate, compensable rating is not authorized under the rating criteria in effect prior to October 23, 2008.

Based on the above evidence, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his TBI residuals, as the only facets of cognitive impairment and other residuals of TBI not otherwise classified, as determined on examination, other than headaches and visual impairment which are rated separately, were memory loss and sensitivity to light and sound, each designated as level 1.  As the level of the highest facet is 1, a rating higher than 10 percent is not warranted at any time during the appeal period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's headaches and TBI are fully contemplated by the applicable rating criteria.  As shown above, the criteria for each disability are broad enough to encompass each of the symptoms described by the Veteran and reflected in the medical evidence.  The headache criteria include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Moreover, the TBI criteria contain various levels of multiple types of symptomatology that include extensive objective and subjective symptoms encompassing those experienced by the Veteran.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for headaches and/or TBI is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Board has found that the applicable criteria contemplate the symptoms of the Veteran's headaches and TBI residuals, the only increased rating claims on appeal.  As the Federal Circuit found in Johnson that referral for extraschedular consideration based on the collective impact of multiple disabilities was warranted where the criteria do not contemplate the symptoms, consideration of the collective impact of these or the Veteran's other service connected disabilities is not required in this case.

Finally, the Veteran testified during the Board hearing that he retired and did not want to go back to work because his company was moving to a different state and he wanted to stay where he was (Board Hearing Tr. at 75).  He did not otherwise indicate that his service-connected TBI and headaches rendered him unable to obtain and maintain substantially gainful employment.  The issue of entitlement to a total disability rating based on individual unemployability has therefore not been raised by the evidence of record.

For the reasons stated above, the preponderance of the evidence is against a separate compensable rating for posttraumatic headaches prior to October 23, 2008, and an increased rating for residuals of TBI from that date; the benefit of the doubt doctrine is therefore not for application in this regard.  The benefit of the doubt has been resolved in favor of the Veteran in granting a 50 percent rating for posttraumatic headaches associated with residuals of a TBI from October 23, 2008, forward.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for skin and genitourinary cancers due to VA radiation treatment is granted.

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for left knee arthritis is granted.

The application to reopen the claim for entitlement to service connection for hemorrhagic fever is granted.

Entitlement to a separate compensable rating for posttraumatic headaches residual to TBI prior to October 23, 2008, is denied.

Entitlement to the maximum schedular rating of 50 percent for headaches is granted from October 23, 2008, forward, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating for residuals of TBI, currently rated 10 percent disabling, is denied.


REMAND

The Veteran claims that the spinal taps performed during service to treat his hemorrhagic fever resulted in subsequent back disability, to include removal of discs.  He also claims that he suffered a nose injury as a result of the in-service furnace blast, and that he continued to experience difficulties breathing through his nose both before and after his post-service May 1982 septoplasty to treat nasal obstruction secondary to deviated nasal septum.  In addition, the Veteran contends that he has erectile dysfunction that is related to his service-connected inguinal hernia.  Moreover, the Veteran argues that his current left eye disability is related to an in-service injury from a furnace explosion.  In the alternative, he asserts that his left eye disability is caused and/or aggravated by his service-connected right eye disorder.  Finally, the Veteran claims that his service-connected status post cataract extraction in the right eye is more severe than reflected by the current 30 percent rating.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

      I.  VA Examinations

As an initial matter, the Board notes that VA is obliged to provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The Board finds that a VA examination is necessary to assess the nature and etiology of the Veteran's claimed residuals of hemorrhagic fever.  The Veteran was diagnosed with and treated for hemorrhagic fever in service, which included spinal taps, as indicated by service treatment records in September 1954 reflecting that spinal fluid was obtained.  Additionally, the Veteran has offered competent testimony during the December 2014 Board hearing that he was told by a physician that spinal taps used to treat the hemorrhagic fever caused his subsequent back disability, to include removal of discs, thereby providing an indication that he may have a current disability associated with service.  See Board Hearing Tr. at 46.  As noted above, the Federal Circuit has held that veterans are competent to report a contemporaneous diagnosis.  Jandreau, 492 F.3d at 1377.  Moreover, March 2009 VA treatment notes indicate lower spine disc removal.  A VA examination is therefore warranted to determine whether the Veteran has any current residuals of his in-service hemorrhagic fever, to include lower spine disc removal.  McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The Board also finds that a VA examination is necessary to assess the nature and etiology of the Veteran's claimed nose injuries.  The service treatment records reflect that the Veteran was injured and suffered burns to the face from a January 1954 furnace explosion.  In May 1982, he underwent septoplasty to treat nasal obstruction secondary to deviated nasal septum.  The Veteran also testified during his December 2014 Board hearing that he suffered a nose injury and symptoms in service, and continues to experience difficulty breathing through his nose.  The Board finds his testimony to be competent and credible.  Significantly, however, because there is insufficient medical evidence of record showing that the Veteran's septoplasty and subsequent symptoms, including difficulty breathing, are due to the in-service injury, the Board finds that a VA examination and medical opinion addressing the etiology of this condition is necessary for the Board to make a decision on this claim.  See McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran also claims that he has erectile dysfunction that is related to his service-connected inguinal hernia.  Although the July 2009 VA examiner opined that the Veteran's erectile dysfunction was not caused by or the result of his inguinal hernia, he did not address whether the erectile dysfunction is aggravated by his inguinal hernia.  See 38 C.F.R. § 3.310(a),(b) (service connection is warranted where a current disability is proximately due to, the result of, or aggravated by service connected disease or injury).  A new VA examination and opinion is therefore warranted to address this question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).
 
In addition, the Veteran claims that his current left eye disability is related to in-service injury from the furnace explosion.  In the alternative, the Veteran contends that his left eye disability is causally related to his service-connected right eye disability insofar as he has had to overuse his left eye to compensate for his service-connected right eye disability.  See Board Hearing Tr. at 32-33.  The June 2009 VA examiner opined that the Veteran's left eye cataract and glaucoma were not the result of the in-service furnace explosion, and that the Veteran's myopia did not increase as a result of the explosion.  He did not, however, offer a rationale for his conclusions and did not address the left eye symptoms that were noted in service after the January 1954 furnace explosion.  For example, a June 1954 service treatment record noted bilateral conjunctivitis, pain, and photophobia, and a June 1954 hospital admission reflects a diagnosis of moderate chemical bilateral conjunctivitis.  The June 2009 opinion is therefore inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In addition, although the Veteran underwent an additional eye examination in April 2015 (as to which a July 2015 addendum was submitted), the examiner opined only as to the etiology of the Veteran's right eye glaucoma and this evidence therefore does not render the record sufficient to decide the claim.  A new VA examination and opinion is therefore warranted to address the etiology of the Veteran's left eye disorders.

The Veteran contends that his service-connected status post cataract extraction in the right eye is more severe than reflected by the current 30 percent rating under 38 C.F.R. § 4.79, DC 6029, applicable to aphakia or dislocation of crystalline lens.  Under DC 6029, the disability is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step, with a minimum rating of 30 percent.  With regard to ratings of the eyes, 38 C.F.R. § 4.75(c) provides that if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service connected visual impairment.  Consequently, a decision on the claim for service connection for left eye disability could affect the outcome of the claim for an increased rating for right eye disability.  The issues are thus inextricably intertwined, and as such, the Board will defer a decision on the claim for an increased rating for status post cataract extraction in the right eye so that the AOJ can first adjudicate the issue of entitlement to service connection for a left eye disability.  The RO should then consider the April 2015 VA examination report, July 2015 addendum opinion, and any additional evidence received, and determine whether any additional development should be conducted, to include whether a new VA examination is warranted to assess the current severity of the Veteran's right eye disability, prior to readjudicating the claim for an increased rating for right eye status post cataract extraction.  See Parker v. Brown, 7 Vet. App. 116 (1994).  

      II.  VA Treatment Records

As noted above, a review of the Veteran's claims file indicates that VA treatment records may remain outstanding.  See Board Hearing Tr. at 25 and 37-38 (reporting current VA treatment for his eyes and nose).  Significantly, however, the most current VA treatment records on file for these disabilities are dated in June 2009.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's VA treatment records, to include any VA treatment records dated since June 2009 from the VA Medical Centers in St. Petersburg, Florida; Miami, Florida;  
Providence, Rhode Island; and Boston, Massachusetts.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any of the Veteran's outstanding VA treatment records dated since June 2009 from the VA Medical Centers located in:  

(a) St. Petersburg, Florida; 

(b) Miami, Florida;  

(c) Providence, Rhode Island; and 

(d) Boston, Massachusetts.

If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   


2.  After the development requested in item (1) is complete, schedule the Veteran for a VA examination to determine whether he has had any residuals of his in-service hemorrhagic fever since he filed his February 2003 application to reopen his claim.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any residuals of his in-service hemorrhagic fever found to be present since he filed his February 2003 application to reopen his claim.  

For each residual identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his in-service hemorrhagic fever and/or the in-service treatment he received to treat the hemorrhagic fever, including spinal taps.  

In doing so, the examiner should acknowledge and discuss the significance, if any, of the Veteran's: (1) in-service diagnosis of and treatment for hemorrhagic fever, which included spinal taps, as indicated by service treatment records in September 1954 reflecting that spinal fluid was obtained; (2) December 2014 testimony before the Board that he was told by a physician that the spinal taps used to treat the hemorrhagic fever caused his subsequent back disability, to include removal of discs (see Board Hearing Tr. at 46); and (3) March 2009 VA treatment notes indicating lower spine disc removal surgery.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development requested in item (1) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his nasal breathing difficulties.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any nasal respiratory disorders found to be present.  

For each nasal respiratory disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an in-service furnace blast and subsequent septoplasty.  In doing so, the examiner should acknowledge and discuss the significance, if any, of the Veteran's: (1) in-service treatment for injuries and burns to the face from a January 1954 furnace explosion; (2) May 1982 septoplasty to treat nasal obstruction secondary to deviated nasal septum; and (3) December 2014 testimony before the Board that he suffered a nose injury and symptoms in service, and continues to experience difficulty breathing through his nose.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in item (1) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed erectile dysfunction.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed erectile dysfunction is proximately due to or the result of his service-connected inguinal hernia?

(b) If the answer to question (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected inguinal hernia aggravated the claimed erectile dysfunction?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of Veteran's service-connected inguinal hernia.  

The examiner should reconcile his/her findings with the other medical opinions of record, including the July 2009 VA examiner's opinion that the Veteran's erectile dysfunction was not caused by or the result of his inguinal hernia.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in item (1) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left eye disability.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left eye disabilities found to be present.  

For each left eye disability identified, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that this disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an in-service furnace explosion?  In doing so, the examiner should acknowledge and discuss the significance, if any, of the Veteran's in-service eye treatment, including the: (1) June 1954 service treatment records indicating symptoms of bilateral conjunctivitis, pain, and photophobia, and (2) June 1954 hospital admission reflecting a diagnosis of moderate chemical bilateral conjunctivitis.

(b) If the answer to (a) is "No," it at least as likely as not (50 percent or greater probability) that the Veteran's claimed left eye disability is proximately due to or the result of his service-connected right eye disability?  In doing so, the examiner should acknowledge and discuss the significance, if any, of the Veteran's contentions that he has had to overuse his left eye to compensate for his service-connected right eye disability.  See Board Hearing Tr. at 32-33.  

(c) If the answer to question (b) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right eye disability aggravated the claimed left eye disability?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of Veteran's service-connected right eye disability.  In doing so, the examiner should acknowledge and discuss the significance, if any, of the Veteran's contentions that he has had to overuse his left eye to compensate for his service-connected right eye disability.  See Board Hearing Tr. at 32-33.  

The examiner should reconcile his/her findings with the other medical opinions of records, to include the June 2009 VA examiner's opinion that the Veteran's left eye cataract and glaucoma were not the result of the in-service furnace explosion, and that the Veteran's myopia did not increase as a result of the explosion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Readjudicate the Veteran's claim for entitlement to service connection for a left eye disability.  Then, review the additional evidence received from Dr. R.P., the April 2015 VA eye examination report, and the July 2015 VA addendum medical opinion.  If the evidence is inadequate to rate the current severity of the Veteran's right eye disability, afford the Veteran a new VA eye examination in accordance with the current disability questionnaire or examination worksheet.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims for entitlement to service connection for residuals of a nose injury (to include difficulty breathing from deviated septum), residuals of hemorrhagic fever, and entitlement to an increased rating for status post cataract extraction in the right eye.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


